The issue tendered in the pleadings was whether or not the defendant leased the property from plaintiff as administrator of the Boswell estate. The testimony was conflicting on that issue, and the plaintiff requested an instruction submitting it and telling the jury that, if defendant rented the premises from plaintiff as administrator, then the defendant could not claim credit against the rent for a personal account against plaintiff. This was a correct statement of the law, and it should have been given to the jury. Instead of giving the instruction, the court modified it and gave another instruction to the effect that, if plaintiff had previously agreed to allow the credit, defendant was entitled to the credit. It seems to me to be elemental that one who incurs an obligation to pay money to an estate cannot claim credit for a personal debt due by the administrator. This court has so decided. Menifee v. Ball,7 Ark. 520. Any distribution of the rent between the heirs of the decedent must be through the probate court on settlement of the account by the administrator.
If the defendant leased the premises from plaintiff in his representative capacity as administrator, he cannot as such tenant dispute the title or authority of his landlord for the purpose of claiming credit for the personal debt of the administrator. *Page 638